              Case 3:18-cv-05536-RJB Document 432 Filed 10/16/19 Page 1 of 3




 1                                                      THE HONORABLE ROBERT J. BRYAN

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8

 9    ERIC KLOPMAN-BAERSELMAN, as Personal
      Representative for the Estate of RUDIE              Civil Action No. 3:18-cv-05536 RJB
10    KLOPMAN-BAERSELMAN, deceased,
                                                          DEFENDANT BORGWARNER
11                                   Plaintiff,           MORSE TEC, LLC’S
                                                          SUPPLEMENTAL DISCLOSURE OF
               vs.
12                                                        EXPERT WITNESSES

13
      AIR & LIQUID SYSTEMS CORPORATION, a
14    Pennsylvania corporation, individually and as
      successor-by-interest to BUFFALO PUMPS, et
15    al.,

16                             Defendants.

17
              Pursuant to Federal Rule of Civil Procedure 26(a)(2), Defendant BorgWarner Morse
18
     TEC, LLC (“BorgWarner”) makes the following supplemental disclosure of expert testimony:
19
              BorgWarner incorporates by reference, as if fully reinstated herein, the witnesses,
20
     disclosures, exhibits, and attachments, disclosed in its September 13, 2019 Supplemental
21   Disclosures, Dkt. #360.
22

23
      BORGWARNER’S SUPPLEMENTAL EXPERT                                       LAW OFFICES
                                                                BENNETT BIGELOW & LEEDOM, P.S.
      DISCLOSURES - Page 1                                              601 Union Street, Suite 1500
      02991-002.001\2666228                                          Seattle, Washington 98101-1363
                                                                   T: (206) 622-5511 F: (206) 622-8986
              Case 3:18-cv-05536-RJB Document 432 Filed 10/16/19 Page 2 of 3




 1
              Further, BorgWarner identifies that it may call the following additional witness:
 2            5.       Drew Van Orden
                       RJ Lee Group
 3
                       350 Hochberg Road
                       Monroeville, PA 15146
 4
              BorgWarner joins and adopts the disclosure for Mr. Van Orden by its co-defendant
 5
     Genuine Parts Company, including the summary of Mr. Van Orden’s anticipated testimony, his
 6
     curriculum vitae, and list of trial and deposition testimony given, served by Genuine Parts
 7   Company on October 15, 2019 (also attached hereto as Exhibits 1, 2, and 3), as well as any
 8   future disclosure(s) that may be provided for this witness.

 9            Mr. Van Orden charges $550 per hour.

10            Pursuant to Rule 26(e), Defendant BorgWarner Morse TEC LLC and the above named

     experts will supplement these disclosures to the extent necessary in the event additional
11
     information is obtained during the pendency of this action.
12
              DATED this 16th day of October, 2019.
13
                                          BENNETT BIGELOW & LEEDOM, P.S.
14

15                                             By s/ Jennifer G. Crisera
                                               Jennifer G. Crisera, WSBA No. 35385
16                                             601 Union Street, Suite 1500
                                               Seattle, Washington 98101-1363
17                                             Telephone: (206) 622-5511
                                               Fax: (206) 622-8986
18                                             Email: jcrisera@bbllaw.com
                                               Attorneys for BorgWarner
19

20

21

22

23
      BORGWARNER’S SUPPLEMENTAL EXPERT                                           LAW OFFICES
                                                                   BENNETT BIGELOW & LEEDOM, P.S.
      DISCLOSURES - Page 2                                                  601 Union Street, Suite 1500
      02991-002.001\2666228                                              Seattle, Washington 98101-1363
                                                                       T: (206) 622-5511 F: (206) 622-8986
              Case 3:18-cv-05536-RJB Document 432 Filed 10/16/19 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE

 2

 3            The undersigned declares as follows:

 4            1.       I am employed at Bennett Bigelow & Leedom, PLLC, attorneys of record for

 5   Defendant BorgWarner Morse TEC, LLC, herein.

 6            2.       On October 16th, 2019, I electronically filed the foregoing document with the

 7   Clerk of the Court using the CM/ECF system which will send notification of such filing to the

 8   attorneys of record who are registered as such on the CM/ECF system.

 9            I declare under penalty of perjury under the laws of the United States of America that

10   the foregoing is true and correct.

11            DATED this 16th day of October, 2019 at Seattle, Washington.

12                                                   By: s/Linnea Butler
                                                        Linnea Butler, Legal Assistant
13                                                      601 Union Street, Suite 1500
                                                        Seattle, Washington 98101-1363
14                                                      Telephone: (206) 622-5511
                                                        Fax: (206) 622-8986
15

16

17

18

19

20

21

22

23
      BORGWARNER’S SUPPLEMENTAL EXPERT                                           LAW OFFICES
                                                                    BENNETT BIGELOW & LEEDOM, P.S.
      DISCLOSURES - Page 3                                                  601 Union Street, Suite 1500
      02991-002.001\2666228                                              Seattle, Washington 98101-1363
                                                                       T: (206) 622-5511 F: (206) 622-8986
